Citation Nr: 0301500	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic 
stress disorder (PTSD).

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision rendered by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein his claim of 
service connection for PTSD was denied. 

In March 2000, the veteran failed to report to a scheduled 
hearing at the RO.  In March 2001, the Board remanded the 
veteran's claim in order to notify the veteran of new VCAA 
legislation.  In July 2002, the Board again remanded the 
veteran's claim to schedule a requested hearing with a 
member of the Board.  In July 2002, the veteran withdrew 
his hearing request.  

The veteran was notified by the RO in November 2002 that 
his representative was no longer authorized to represent 
claimants for benefits before the VA.  The veteran elected 
to proceed with his appeal without representation.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of 
the veteran's claim for service connection has been 
obtained and examined, and all due process concerns as to 
the development of the claim have been addressed.

2. During his period of active service, the veteran had a 
military occupational specialty (MOS) of washer 
specialist.

3. The veteran was not engaged in combat with an enemy, 
nor was he the recipient of the any awards, medals or 
citations indicative of combat service.

4. The veteran's alleged stressors -- involving incidents 
witnessed while performing guard duty during service -- 
have not been independently verified and cannot be so 
verified based on the information currently in the record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from 
PTSD as a result of exposure to stressors during his 
active military service.  The Board concludes that he is 
not entitled to service connection for PTSD.  The 
preponderance of the evidence supports a conclusion that 
the veteran does not have credible supporting evidence 
that his claimed in-service stressor occurred.  His 
claimed stressors - involving incidents witnessed during 
guard duty -- cannot be verified.

I.  Entitlement to Service Connection for PTSD

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  In addition, certain disorders may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).

In general, establishing service connection for a 
disability requires the existence of a current disability 
and a relationship or connection between that disability 
and a disease or injury incurred in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002).  There must also be a link, established 
by medical evidence, between the veteran's current 
symptoms and an in-service stressor as well as credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002).  The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  See 38 C.F.R. § 4.125 (2002).
The Board notes that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) 
(2002).  These amendments, however, make substantive 
changes only with regard to adding material concerning 
PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not 
affect this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby).

Service medical records show no complaints, treatment, or 
diagnosis of PTSD.  A July 1999 VA examination report 
lists a diagnosis of a depressive disorder.

In an October 2001 report, Stephen R. Harris, Ph.D., 
indicated that the veteran "would be diagnosed as having 
PTSD".  This report contains no indication that Dr. Harris 
reviewed the veteran's service medical records or other 
medical history.  A medical opinion is rejected as 
"immaterial" where there is no indication that the 
physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).      

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of 
a claimed in-service stressor; 2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and 3) medical evidence of a causal nexus, or 
link, between the current symptomatology and the specific 
claimed in-service stressor.
For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
self or others"; and 2) which produced in the veteran a 
response involving intense fear, helplessness, or horror.  
See Cohen, at 141 (citing the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 1994) (DSM-IV)).  It 
is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for 
the purposes of supporting a diagnosis of PTSD.  See 
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the 
existence of the claimed in-service stressor, it must be 
determined whether or not the veteran engaged in combat 
with the enemy, or served in combat.  If the claimed 
stressor is related to the veteran having engaged in 
combat with the enemy, it must be determined whether the 
claimed in-service stressor is consistent with the 
circumstances, hardships, or conditions of the combat in 
which he participated.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) and (f).  If the veteran did not serve 
in combat, the stressors must be independently verified by 
other sources.  The inquiry here includes what, if any, 
combat medals or decorations were awarded the veteran; 
what military occupational specialty (MOS) the veteran 
had; when, if, and how other service personnel died, and 
the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the 
service personnel records, on the veteran's Form DD 214, 
and in unit histories and morning reports.  The only 
medical evidence that could provide such information would 
be those records compiled in service.

Based on the veteran's service personnel records, the 
Board finds that the veteran was not involved in combat.  
The veteran's records note that he was in Vietnam from 
July 1969 to April 1970 and that his military occupational 
specialty was listed as washer specialist.  These records 
do not show that either the veteran's military 
occupational specialty or awards received are indicative 
of combat service.    
In an October 2001 private treatment report, the veteran 
has asserted that he was exposed to the claimed stressors 
while performing guard duty during active service in 
Vietnam.

As the stressors, which the veteran has described, are not 
combat related, there must be independent verification 
that the claimed stressors actually occurred.  The record 
contains no independent verification of the incidents 
described by the veteran above.  In a December 1998 
letter, the RO requested the veteran to provide detailed 
information about the stressors that he asserted caused 
his PTSD.  He was provided a questionnaire and advised to 
provide as much information as possible, including the 
date and place of the stressful incidents, his unit 
assignments at the time, and the names of the people 
involved.  In April 2001, the RO sent the veteran another 
letter requesting evidence, which would warrant service 
connection for PTSD.  The veteran did not respond to the 
either of the letters or provide detailed information 
about his claimed stressors that was requested.  The duty 
to assist is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Board acknowledges the veteran's complaints of 
residuals of PTSD.  The veteran has not demonstrated that 
he has the medical expertise that would render competent 
his statements as to the relationship between active 
military service and his current residuals of PTSD.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current complaints of 
PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).
As there is no credible evidence of record of the 
veteran's claimed in-service stressors, the Board 
concludes that the preponderance of the evidence is 
against the veteran's claim for service connection of 
PTSD.  Noncombat stressors to which the veteran attributes 
his claimed PTSD have not been independently verified.  In 
the absence of independent verification of the noncombat 
stressors claimed by the veteran, the Board concludes that 
entitlement to service connection for PTSD is not 
warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the veteran's claim for 
service connection of PTSD must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO 
advised the veteran of the evidence necessary to support 
his claim for entitlement to service connection for 
residuals of PTSD.  The appellant has not indicated the 
existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  
The RO made all reasonable efforts to obtain relevant 
records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim 
has been obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in April 2001, which notified the veteran of the 
type of evidence necessary to substantiate his claim.  
These documents also informed him that VA would assist in 
obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were 
received by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), in which the Court vacated and remanded 
the Board's decision for VA to obtain additional records, 
i.e., Social Security records, and noted that 
communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  
In this case, there is no additional development needed.  
Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds 
that VA's duties to assist the claimant and to notify him 
of the evidence necessary to substantiate his claim has 
been satisfied.


ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

